DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 09/20/2021. Claims 21, 28, 35 and 37-39 are amended. Claims 1-20, 25-27, 30-34, 36 and 40 are cancelled. Claims 41-50 are new. Claims 21-24, 28-29, 35, 37-39 and 41-50 are currently pending.
The objections regarding claims 35, 37 and 39 have been withdrawn due to applicant’s amendment.
The rejection of claim 38 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/20/2021, with respect to the rejection(s) of claim(s) 21, 24 and 35 under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki; claim 21 under 35 U.S.C. 102(a)(1) as being anticipated by Muyari; claims 22-23 under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ishikawa; claims 27-28 under 35 U.S.C. 103 as being unpatentable over Muyari in view of Herrmann; claim 29 under 35 U.S.C. 103 as being unpatentable over Muyari in view of Matsui; and claims 39-40 under 35 U.S.C. 103 as being unpatentable over Muyari in view of Ishikawa, have been fully considered but are not persuasive, in combination with the amendments to the claims (see response to arguments below).  Therefore, the rejection has been withdrawn, necessitated by the amendments to the claims.  However, upon further consideration, a new ground(s) of rejection is made in view of Muyari in view of Herrmann, and Muyari in view of Ishikawa and Herrmann as discussed below.
Applicant’s arguments with respect to the rejection(s) of claim(s) 37-38 under 35 U.S.C. 103 as being unpatentable over Muyari in view of Ishikawa and Herrmann have been fully considered but are not persuasive.
	Applicant argues 1) one of ordinary skill would not have been motivated to modify Muyari with Herrmann, because the modification would destroy the functionality and principle of operation of the Muyari device and render the device unsatisfactory; and 2) Muyari in view of Herrmann fails to teach claim 28, specifically the dock having the proximal-facing cavity released from the target tissue anchor, opposite from Herrmann.
	With respect to applicant’s first argument, it is respectfully submitted the modification of Muyari with Herrmann would not destroy the functionality of the Muyari device. As discussed in the rejection, the releasable attachment of the dock as taught in Herrmann would provide a releasable attachment mechanism in the Muyari device, which would allow for an additional benefit to the user depending on the procedure and use of the device. The device would still be capable of grasping tissue as disclosed in Muyari, and the dock as taught in Herrmann would provide a releasable mechanism to the user (col. 12 lines 4-25 of Herrmann), allowing for greater maneuverability of grasping member 5 as desired, for example, if the lifted tissue needs to be at a different angle than provided by the device (figs. 14-16 of Muyari). Therefore, the combination would not render the device unsatisfactory or destroy the functionality of the device of Muyari.
	With respect to applicant’s second argument, applicant states claim 28 requires the dock that has the proximal-facing cavity to be released from the target tissue anchor, however, the claim language with respect to the dock states the target tissue anchor to be releasably coupled to an external surface of the delivery device via a dock, the anchor is released from the dock, and the dock includes a proximal-facing cavity (see at least claims 21 and 28). The claim language does not require the dock to not be a part of the target tissue anchor, or the dock to be released from the target tissue anchor. Broadest 
	Therefore, the rejection is maintained and the claims stand rejected.
Applicant’s arguments with respect to new claims 41-50 have been fully considered, and as discussed in the rejection, new claims 41-50 are rejected as discussed below.
Claim Objections
Claims 35, 41, 44 and 47 are objected to because of the following informalities:  
In claim 35, lines 3-4, the phrase “a central longitudinal axis” should read “the central longitudinal axis”. 
In claim 41, line 2, the phrase “of target tissue anchor” should read “of the target tissue anchor”.
In claim 44, line 2, the phrase “of target tissue anchor” should read “of the target tissue anchor”.
In claim 47, line 2, the phrase “of target tissue anchor” should read “of the target tissue anchor”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 28, 35 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Muyari (US 2008/0177135 A1) (previously of record) in view of Herrmann (US 6878106 B1) (previously of record).
	Regarding claim 21, Muyari discloses (abstract; Paras. [0115]-[0126]; Figs. 14-16) a retractor comprising: 
	a delivery device (endoscope E, Paras. [0071] and [0116]; Fig. 14); and 

	wherein: 
		in a first configuration, a first portion and a second portion of the target tissue anchor are each coupled to an external surface of the delivery device at a first connection location (location of sheath 22B connected to cap 52, Para. [0119]; Fig. 14) and a second connection location (location of sheath 12 of grasping member 5 contacting balloon 53 upon initial inflation, which is connected to cap 52 of endoscope as depicted in Fig. 16, Paras. [0122]-[0123]; Figs. 15-16), respectively, and a third portion of the target tissue anchor, between the first portion and the second portion, is not coupled to the external surface (annotated Fig. 16, which depicts a gap between sheath 12, inflated balloon 53 and tube 22B); and 
		in a second configuration, a radial distance between a central longitudinal axis of the delivery device and the second portion is greater than the radial distance in the first configuration (one of ordinary skill would’ve understood a radial distance between the longitudinal axis of endoscope E and the connection between sheath 12 and balloon 53 to increase as balloon 53 is inflated to its fully inflated state, Paras. [0122]-[0123]; Figs. 15-16).
	However, Muyari fails to disclose the second portion of the target tissue anchor is releasably coupled to the external surface at the second connection location via a dock; and the target tissue anchor is released from the dock.
	Herrmann teaches (Col. 12 lines 4-25; Figs. 16-17), in the same field of endeavor, an endoscope assembly including an endoscope (11, Fig. 16) and an additional instrument connected to the endoscope (25, Fig. 16), wherein the additional instrument is releasably coupled to the endoscope via a dock (25 releasably coupled to endoscope 11 via hook device 59 connected to catch element 61, Col. 12 lines 4-25; Figs. 16-17; note the claim language does not define the dock connected to any structure of the 
	Therefore, Muyari fails to disclose a releasable coupling/attachment mechanism including a dock, but teaches a coupling/attachment mechanism for an additional instrument to attach to another structure, and Herrmann teaches a releasable coupling/attachment mechanism for an additional instrument to releasably attach to another structure including a dock and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a releasable mechanism attached to a dock, instead of the attachment mechanism as taught by Muyari, because Herrmann teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either attachment mechanism.
	Note Herrmann is relied upon for teaching the releasable coupling/attachment mechanism including a dock, instead of the releasable coupling/attachment mechanism attached to any specific structures, and the combination of Muyari and Herrmann would provide an additional benefit of a releasable attachment mechanism, allowing for the greater maneuverability of the device of Muyari (as modified) to grasp tissue and release as needed.

    PNG
    media_image1.png
    794
    816
    media_image1.png
    Greyscale

Annotated Figure 16 of Muyari
	Regarding claim 28, Muyari (as modified) teaches the device of claim 21. Muyari (as modified) further teaches wherein the dock includes a proximal-facing cavity (combination of Muyari and Herrmann further teaches the dock including a proximal-facing cavity, since at least fig. 18 of Herrmann depicts hook device 59 including a proximal-facing cavity).
	Regarding claim 35, Muyari (as modified) teaches the device of claim 21. Muyari further discloses wherein the first portion of the target tissue anchor is coupled to the external surface of the delivery device at the first connection location such that a radial distance between the first portion and 
	Regarding claim 41, Muyari (as modified) teaches the device of claim 28. Muyari (as modified) further teaches wherein, in the first configuration, the second portion of target tissue anchor is disposed in the proximal-facing cavity, and in the second configuration, the second portion of the target tissue anchor is not disposed in the proximal-facing cavity (combination of Muyari and Herrmann further teaches grasping member 5 released from dock, since Herrmann discloses additional instrument released from dock including proximal-facing cavity; therefore, grasping member 5 of Muyari would be disposed in proximal-facing cavity in a first configuration and released/not disposed in the proximal-facing cavity in a second configuration, figs. 14-16 of Muyari, col. 12 lines 4-25 of Herrmann).
	Regarding claim 42, Muyari (as modified) teaches the device of claim 21. Muyari further discloses wherein the target tissue anchor includes one of a clip, a suture, a corkscrew, a spike, a hook, a grasper, a staple, an adhesive, a loop, a spiral loop, and a helical loop (grasping member 5 includes at least a grasper, para. [0073]).

	Regarding claim 21, under an alternative embodiment, Muyari discloses (abstract; Paras. [0084]-[0097]; Figs. 4-6) a retractor comprising: 
	a delivery device (endoscope E, Paras. [0071] and [0085]; Fig. 4); and 
	a target tissue anchor (grasping member 5 including forceps 8A and 8B, Paras. [0073] and [0085]; Fig. 4), 
	wherein: 
		in a first configuration, a first portion and a second portion of the target tissue anchor are each coupled to an external surface of the delivery device at a first connection location (location of 
		in a second configuration, a radial distance between a central longitudinal axis of the delivery device and the second portion is greater than the radial distance in the first configuration (radial distance between central longitudinal axis of endoscope E and front cover 8 of grasping member increases as sheath 12 is pulled proximally, Para. [0094]; Figs. 4-6).
	However, Muyari fails to disclose the second portion of the target tissue anchor is releasably coupled to the external surface at the second connection location via a dock; and the target tissue anchor is released from the dock.
	Herrmann teaches (Col. 12 lines 4-25; Figs. 16-17), in the same field of endeavor, an endoscope assembly including an endoscope (11, Fig. 16) and an additional instrument connected to the endoscope (25, Fig. 16), wherein the additional instrument is releasably coupled to the endoscope via a dock (25 releasably coupled to endoscope 11 via hook device 59 connected to catch element 61, Col. 12 lines 4-25; Figs. 16-17, note the claim language does not define the dock connected to any structure of the device including the delivery device and the target tissue anchor, and therefore does not define the dock connected to either structure), wherein the additional instrument is released from the dock (additional instrument 25 can be pushed beyond endoscope 11 via catch element 61 leaving hook device 25, therefore releasing additional instrument 25, Col. 12 lines 4-25).
	Therefore, Muyari fails to disclose a releasable coupling/attachment mechanism including a dock, but teaches a coupling/attachment mechanism for an additional instrument to attach to another structure, and Herrmann teaches a releasable coupling/attachment mechanism for an additional KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a releasable mechanism attached to a dock, instead of the attachment mechanism as taught by Muyari, because Herrmann teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either attachment mechanism.
	Note Herrmann is relied upon for teaching the releasable coupling/attachment mechanism including a dock, instead of the releasable coupling/attachment mechanism attached to any specific structures, and the combination of Muyari and Herrmann would provide an additional benefit of a releasable attachment mechanism, allowing for the greater maneuverability of the device of Muyari (as modified) to grasp tissue and release as needed.

    PNG
    media_image2.png
    493
    634
    media_image2.png
    Greyscale

Annotated Figure 5 of Muyari
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Muyari in view of Herrmann as applied to claim 21 above, and further in view of Ishikawa (US 6071233) (previously of record).
	Regarding claim 22, Muyari (as modified) teaches the device of claim 21. 
	However, Muyari (as modified) fails to teach wherein the first connection location is proximal of an articulation segment of the delivery device.
	Ishikawa teaches (Col. 8 line 20-Col. 9 line 15; Figs. 9A-9B), in the same field of endeavor, an endoscope comprising an articulation segment (bendable portion 6, Col. 8 lines 23-39; Fig. 9B), an additional instrument (externally-provided channel tube 2, Col. 8 lines 23-39; Fig. 9B), and a first connection location proximal of the articulation segment (fixing clip 61 includes ring-shaped proximal 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Muyari (as modified) with the position of the first connection location, as taught by Ishikawa, in order to provide the capability of extending the externally-provided channel in an axial direction even if the bendable portion of the endoscope significantly bends, such that the endoscope can be bent smoothly.
	Regarding claim 23, Muyari (as modified) teaches the device of claim 22. Muyari (as modified) further teaches wherein the second connection location is on a surface of the articulation segment (combination of Muyari (as modified) and Ishikawa further teaches second connection location on surface of grasping member 5, since at least hook device 59 would contact surface of sheath 12, since Muyari discloses second connection location between balloon 53 and sheath 12 of grasping member 5, figs. 14-16 of Muyari).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Muyari in view of Herrmann as applied to claim 21 above, and further in view of Mitelberg (US 2009/0018602 A1).
	Regarding claim 24, Muyari (as modified) teaches the device of claim 21. 
	However, Muyari (as modified) fails to teach wherein the target tissue anchor includes shape-memory material.
	Mitelberg teaches (para. [0089]; figs. 7a-7c), in the same field of endeavor, a device for performing submucosal medical procedures including jaw members formed of nitinol (jaw members 72 formed of nitinol, a known shape-memory material, para. [0089]), for the purpose of forming the jaw 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Muyari’s (as modified) device to include a shape-memory material such as nitinol, as taught by Mitelberg, in order to form the jaw members from a biocompatible resilient material to aid the physician in grasping tissue when performing a submucosal medical procedure.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Muyari in view of Herrmann as applied to claim 21 above, and further in view of Matsui (US 6352503 B1) (previously of record).
	Regarding claim 29, Muyari (embodiment of Figs. 4-6) (as modified) teaches the device of claim 21. 
	However, Muyari (as modified) fails to teach wherein the target tissue anchor is transitioned from the first configuration to the second configuration by pulling a wire fixed to the second portion of the target tissue anchor.
	Matsui teaches (Col. 12 lines 24-53; Fig. 23), in the same field of endeavor, an endoscopic surgery apparatus including a target tissue anchor (forceps treating tool including raising base 127, Col. 12 lines 24-53; Fig. 23), wherein the target tissue anchor is transitioned from a first configuration to a second configuration by pulling a wire coupled to the anchor (forceps raising wire 129 pulled proximally to cause forceps treating tool to bend a direction away from the longitudinal axis of first channel 121, Col. 12 lines 24-53; Fig. 23).
	Therefore, Muyari (as modified) fails to teach pulling a wire to transition the anchor to the second configuration, but does teach pulling a sheath fixed to the anchor to transition the anchor to the second configuration, and Matsui teaches pulling a wire fixed to a treatment tool to transition the tool to a second configuration for treating tissue and therefore discloses that these are interchangeable or KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device using a pull wire, instead of the sheath as taught by Muyari (as modified), because Matsui teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either pulling mechanism.
Claims 37-39, 43-44, 46-47 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Muyari in view of Ishikawa and Herrmann.
	Regarding claim 37, Muyari discloses (abstract; Paras. [0115]-[0126]; Figs. 14-16) a retractor comprising: 
	a delivery device (endoscope E, Paras. [0115]-[0126]; Figs. 14-16) having an articulation segment that permits a distal end of the delivery device to articulate in at least one direction (endoscope E is bendable, therefore one of ordinary skill would’ve understood endoscope E to include an articulation segment permitting at least a distal end of the endoscope to articulate in at least one direction, Paras. [0078] and [0116]); and 
	a target tissue anchor (grasping member 5 including forceps 8A and 8B, Paras. [0073] and [0116]; Fig. 14), wherein a first portion of the target tissue anchor is coupled to an external surface of the delivery device at a first connection location (location of sheath 22B connected to cap 52, Para. [0119]; Fig. 14) such that the first portion has a fixed, unchangeable radial distance from a central longitudinal axis of the delivery device (one of ordinary skill would’ve understood tube 22B as depicted in Figs. 14-16 to maintain its position, since tube 22B is externally attached to hood 6, Paras. [0089] and [0119]); 

	However, Muyari fails to explicitly disclose the first connection location proximal of the articulation segment; and wherein, in a second configuration, the second portion of the target tissue anchor is released from the second connection location.
	Ishikawa teaches (Col. 8 line 20-Col. 9 line 15; Figs. 9A-9B), in the same field of endeavor, an endoscope comprising an articulation segment (bendable portion 6, Col. 8 lines 23-39; Fig. 9B), an additional instrument (externally-provided channel tube 2, Col. 8 lines 23-39; Fig. 9B), and a first connection location proximal of the articulation segment (fixing clip 61 includes ring-shaped proximal portion 62, which is proximal of bendable portion 6, Col. 6 lines 30-45; Fig. 9B), for the purpose of providing the capability of extending the externally-provided channel in an axial direction even if the bendable portion of the endoscope significantly bends, such that the endoscope can be bent smoothly (Col. 9 lines 4-15).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Muyari with the position of the first connection location, as taught by Ishikawa, in order to provide the capability of extending the externally-provided channel in an axial direction even if the bendable portion of the endoscope significantly bends, such that the endoscope can be bent smoothly.
	Muyari (as modified) still fails to teach wherein, in a second configuration, the second portion of the target tissue anchor is released from the second connection location.

	Therefore, Muyari (as modified) fails to teach a releasable coupling mechanism including a dock, but teaches a coupling mechanism for an additional instrument, and Herrmann teaches a releasable coupling mechanism for an additional instrument including a dock and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a releasable mechanism attached to a dock, instead of the attachment mechanism as taught by Muyari (as modified), because Herrmann teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either attachment mechanism.
	Note Herrmann is relied upon for teaching the releasable coupling/attachment mechanism including a dock, instead of the releasable coupling/attachment mechanism attached to any specific structures, and the combination of Muyari (as modified) and Herrmann would provide an additional 
	Regarding claim 38, Muyari (as modified) teaches the device of claim 37. Muyari (as modified) further teaches wherein, in the second configuration, a radial distance between the second portion and the central longitudinal axis of the delivery device is greater than the radial distance in the first configuration (one of ordinary skill would’ve understood the dock structure as disclosed in Herrmann to protrude radially as depicted in Figs. 16-17 of Herrmann, and therefore be capable of deflecting grasping member 5 of Muyari to a greater radial distance than the first configuration as depicted in Fig. 14 of Muyari).
	Regarding claim 43, Muyari (as modified) teaches the device of claim 37. Muyari (as modified) further teaches wherein in the second configuration, the second portion of the target tissue anchor is released from a dock of the delivery device (combination of Muyari, Ishikawa and Herrmann further teaches sheath 12 released from at least hook device 59 as disclosed in Herrmann).
	Regarding claim 44, Muyari (as modified) teaches the device of claim 43. Muyari (as modified) further teaches wherein the dock includes a proximal-facing cavity (hook device 59 of Herrmann includes proximal-facing cavity, figs. 16-18 of Herrmann), and wherein, in the first configuration, the second portion of target tissue anchor is disposed in the proximal-facing cavity, and in the second configuration, the second portion of the target tissue anchor is not disposed in the proximal-facing cavity (combination of Muyari, Ishikawa and Herrmann further teaches sheath 12 released from dock, since Herrmann discloses additional instrument released from at least hook device 59 including proximal-facing cavity; therefore, sheath 12 of Muyari would be disposed in proximal-facing cavity in a first configuration and released/not disposed in the proximal-facing cavity in a second configuration, figs. 14-16 of Muyari, col. 12 lines 4-25 of Herrmann).
	Regarding claim 46, Muyari (as modified) teaches the device of claim 37. Muyari (as modified) further teaches wherein the target tissue anchor is biased in a direction away from the delivery device (combination of Muyari, Ishikawa and Herrmann further teaches grasping member 5 biased in a direction away from delivery device via at least hook device 59, which protrudes radially outward and therefore would bias grasping member 5 away from delivery device, figs. 14-16 of Muyari, figs. 16-18 of Herrmann).

	Regarding claim 37, under an alternative interpretation, Muyari discloses (abstract; Paras. [0084]-[0097]; Figs. 4-6) a retractor comprising: 
	a delivery device (endoscope E, Paras. [0071] and [0085]; Fig. 4) having an articulation segment that permits a distal end of the delivery device to articulate in at least one direction (endoscope E is bendable, therefore one of ordinary skill would’ve understood endoscope E to include an articulation segment permitting at least a distal end of the endoscope to articulate in at least one direction, para. [0078]); and 
	a target tissue anchor (grasping member 5 including forceps 8A and 8B, Paras. [0073] and [0085]; Fig. 4), wherein a first portion of the target tissue anchor is coupled to an external surface of the delivery device at a first connection location (location of support member 22 in contact with hood 6 on tube part 3 of endoscope E, Para. [0087]; Fig. 4) such that the first portion has a fixed, unchangeable radial distance from a central longitudinal axis of the delivery device (one of ordinary skill would’ve understood support member 22 as depicted in figs. 4-6 to maintain its position, since support member 22 is externally attached to hood 6, paras. [0087]-[0089]).
	wherein, in a first configuration, a second portion of the target tissue anchor (location of linking member 26 connected to grasping member 5 via front cover 8 and cap 7 of endoscope E, Para. [0087]; Fig. 4) is distal to the first portion (figs. 4-6).

	Ishikawa teaches (Col. 8 line 20-Col. 9 line 15; Figs. 9A-9B), in the same field of endeavor, an endoscope comprising an articulation segment (bendable portion 6, Col. 8 lines 23-39; Fig. 9B), an additional instrument (externally-provided channel tube 2, Col. 8 lines 23-39; Fig. 9B), and a first connection location proximal of the articulation segment (fixing clip 61 includes ring-shaped proximal portion 62, which is proximal of bendable portion 6, Col. 6 lines 30-45; Fig. 9B), for the purpose of providing the capability of extending the externally-provided channel in an axial direction even if the bendable portion of the endoscope significantly bends, such that the endoscope can be bent smoothly (Col. 9 lines 4-15).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Muyari with the position of the first connection location, as taught by Ishikawa, in order to provide the capability of extending the externally-provided channel in an axial direction even if the bendable portion of the endoscope significantly bends, such that the endoscope can be bent smoothly.
	Muyari (as modified) still fails to teach in a first configuration, a second portion of the target tissue anchor is releasably coupled to the external surface at a second connection location, and wherein, in a second configuration, the second portion of the target tissue anchor is released from the second connection location.
	Herrmann teaches (Col. 12 lines 4-25; Figs. 16-17), in the same field of endeavor, an endoscope assembly including an endoscope (11, Fig. 16) and an additional instrument connected to the endoscope (25, Fig. 16), wherein the additional instrument is releasably coupled to the endoscope via a dock (25 
	Therefore, Muyari (as modified) fails to teach a releasable coupling mechanism, but teaches a coupling mechanism for an additional instrument to another structure, and Herrmann teaches a releasable coupling mechanism for an additional instrument to another structure and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a releasable coupling mechanism, instead of the attachment mechanism as taught by Muyari (as modified), because Herrmann teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either attachment mechanism.
	Note Herrmann is relied upon for teaching the releasable coupling/attachment mechanism including a dock, instead of the releasable coupling/attachment mechanism attached to any specific structures, and the combination of Muyari (as modified) and Herrmann would provide an additional benefit of a releasable attachment mechanism, allowing for the greater maneuverability of the device of Muyari (as modified) to grasp tissue and release as needed.

	Regarding claim 39, Muyari discloses (abstract; Paras. [0115]-[0126]; Figs. 14-16) a retractor comprising: 
	a delivery device (endoscope E, Paras. [0071] and [0116]; Fig. 14) having an articulation segment that permits a distal end of the delivery device to articulate in at least one direction (endoscope E is bendable, therefore one of ordinary skill would’ve understood endoscope E to include an articulation segment permitting at least a distal end of the endoscope to articulate in at least one direction, Para. [0078]); and 
	a target tissue anchor (grasping member 5 including forceps 8A and 8B, Paras. [0073] and [0116]; Fig. 14), 
	wherein: 
		in a first configuration, a first portion of the target tissue anchor is coupled to an external surface of the delivery device at a first connection location (location of sheath 22B connected to cap 52, Para. [0119]; Fig. 14), and a second portion of the target tissue anchor is coupled to the external surface of the delivery device at a second connection location (location of sheath 12 of grasping member 5 contacting balloon 53 upon initial inflation, which is connected to cap 52 of endoscope as depicted in Fig. 16, Paras. [0122]-[0123]; Figs. 15-16) distal to the first connection location (Figs. 14-16); and 
		in a second configuration, a radial distance between a central longitudinal axis of the delivery device and the second portion is greater than the radial distance in the first configuration (one of ordinary skill would’ve understood a radial distance between the longitudinal axis of endoscope E and the connection between sheath 12 and balloon 53 to increase as balloon 53 is inflated to its fully inflated state, Paras. [0122]-[0123]; Figs. 15-16).
	However, Muyari fails to explicitly disclose a first portion of the target tissue anchor coupled at a first connection location proximal of the articulation segment; the second portion of the target tissue 
	Ishikawa teaches (Col. 8 line 20-Col. 9 line 15; Figs. 9A-9B), in the same field of endeavor, an endoscope comprising an articulation segment (bendable portion 6, Col. 8 lines 23-39; Fig. 9B), an additional instrument (externally-provided channel tube 2, Col. 8 lines 23-39; Fig. 9B), and a first connection location proximal of the articulation segment (fixing clip 61 includes ring-shaped proximal portion 62, which is proximal of bendable portion 6, Col. 6 lines 30-45; Fig. 9B), for the purpose of providing the capability of extending the externally-provided channel in an axial direction even if the bendable portion of the endoscope significantly bends, such that the endoscope can be bent smoothly (Col. 9 lines 4-15).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Muyari with the position of the first connection location, as taught by Ishikawa, in order to provide the capability of extending the externally-provided channel in an axial direction even if the bendable portion of the endoscope significantly bends, such that the endoscope can be bent smoothly.
	Muyari (as modified) still fails to teach the second portion of the target tissue anchor is releasably coupled to the external surface at the second connection location via a dock, and the target tissue anchor is released from the dock.
	Herrmann teaches (Col. 12 lines 4-25; Figs. 16-17), in the same field of endeavor, an endoscope assembly including an endoscope (11, Fig. 16) and an additional instrument connected to the endoscope (25, Fig. 16), wherein the additional instrument is releasably coupled to the endoscope via a dock (25 releasably coupled to endoscope 11 via hook device 59 connected to catch element 61, Col. 12 lines 4-25; Figs. 16-17, note the claim language does not define the dock connected to any structure of the device including the delivery device and the target tissue anchor, and therefore does not define the 
	Therefore, Muyari (as modified) fails to teach a releasable coupling/attachment mechanism including a dock, but teaches a coupling/attachment mechanism for an additional instrument to attach to another structure, and Herrmann teaches a releasable coupling/attachment mechanism for an additional instrument to releasably attach to another structure including a dock and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a releasable mechanism attached to a dock, instead of the attachment mechanism as taught by Muyari (as modified), because Herrmann teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either attachment mechanism.
	Note Herrmann is relied upon for teaching the releasable coupling/attachment mechanism including a dock, instead of the releasable coupling/attachment mechanism attached to any specific structures, and the combination of Muyari (as modified) and Herrmann would provide an additional benefit of a releasable attachment mechanism, allowing for the greater maneuverability of the device of Muyari (as modified) to grasp tissue and release as needed.
	Regarding claim 47, Muyari (as modified) teaches the device of claim 39. Muyari (as modified) further teaches wherein the dock includes a proximal-facing cavity (figs. 16-18 of Herrmann depict at least hook device 59 including proximal-facing cavity), and wherein, in the first configuration, the second portion of target tissue anchor is disposed in the proximal-facing cavity, and in the second configuration, 
	Regarding claim 49, Muyari (as modified) teaches the device of claim 39. Muyari (as modified) further teaches wherein the target tissue anchor is biased in a direction away from the delivery device (combination of Muyari, Ishikawa and Herrmann further teaches grasping member 5 biased in a direction away from delivery device via at least hook device 59, which protrudes radially outward and therefore would bias grasping member 5 away from delivery device, figs. 14-16 of Muyari, figs. 16-18 of Herrmann).
	Regarding claim 50, Muyari (as modified) teaches the device of claim 39. Muyari further discloses wherein the target tissue anchor includes one of a clip, a suture, a corkscrew, a spike, a hook, a grasper, a staple, an adhesive, a loop, a spiral loop, and a helical loop (grasping member 5 includes at least a grasper, para. [0073]).


	Regarding claim 39, under an alternative interpretation, Muyari discloses (abstract; Paras. [0084]-[0097]; Figs. 4-6) a retractor comprising: 
	a delivery device (endoscope E, Paras. [0071] and [0085]; Fig. 4) having an articulation segment that permits a distal end of the delivery device to articulate in at least one direction (endoscope E is bendable, therefore one of ordinary skill would’ve understood endoscope E to include an articulation 
	a target tissue anchor (grasping member 5 including forceps 8A and 8B, Paras. [0073] and [0085]; Fig. 4), wherein: 
	in a first configuration, a first portion of the target tissue anchor is coupled to an external surface of the delivery device at a first connection location (location of support member 22 in contact with hood 6 on tube part 3 of endoscope E, Para. [0087]; Fig. 4), a second portion of the target tissue anchor is coupled to the external surface of the delivery device at a second connection location (location of linking member 26 connected to grasping member 5 via front cover 8 and cap 7 of endoscope E, Para. [0087]; Fig. 4) distal to the first connection location (figs. 4-6); and 
	in a second configuration, a radial distance between a central longitudinal axis of the delivery device and the second portion is greater than the radial distance in the first configuration (radial distance increases as sheath 12 is pulled proximally, figs. 4-6).
	However, Muyari fails to explicitly disclose a first connection location proximal of the articulation segment; the second portion of the target tissue anchor is releasably coupled to the external surface at the second connection location via a dock, and the target tissue anchor is released from the dock.
	Ishikawa teaches (Col. 8 line 20-Col. 9 line 15; Figs. 9A-9B), in the same field of endeavor, an endoscope comprising an articulation segment (bendable portion 6, Col. 8 lines 23-39; Fig. 9B), an additional instrument (externally-provided channel tube 2, Col. 8 lines 23-39; Fig. 9B), and a first connection location proximal of the articulation segment (fixing clip 61 includes ring-shaped proximal portion 62, which is proximal of bendable portion 6, Col. 6 lines 30-45; Fig. 9B), for the purpose of providing the capability of extending the externally-provided channel in an axial direction even if the 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Muyari with the position of the first connection location, as taught by Ishikawa, in order to provide the capability of extending the externally-provided channel in an axial direction even if the bendable portion of the endoscope significantly bends, such that the endoscope can be bent smoothly.
	Muyari (as modified) still fails to teach the second portion of the target tissue anchor is releasably coupled to the external surface at the second connection location via a dock, and the target tissue anchor is released from the dock.
	Herrmann teaches (Col. 12 lines 4-25; Figs. 16-17), in the same field of endeavor, an endoscope assembly including an endoscope (11, Fig. 16) and an additional instrument connected to the endoscope (25, Fig. 16), wherein the additional instrument is releasably coupled to the endoscope via a dock (25 releasably coupled to endoscope 11 via hook device 59 connected to catch element 61, Col. 12 lines 4-25; Figs. 16-17, note the claim language does not define the dock connected to any structure of the device including the delivery device and the target tissue anchor, and therefore does not define the dock connected to either structure), wherein the additional instrument is released from the dock (additional instrument 25 can be pushed beyond endoscope 11 via catch element 61 leaving hook device 25, therefore releasing additional instrument 25, Col. 12 lines 4-25).
	Therefore, Muyari (as modified) fails to teach a releasable coupling/attachment mechanism including a dock, but teaches a coupling/attachment mechanism for an additional instrument to attach to another structure, and Herrmann teaches a releasable coupling/attachment mechanism for an additional instrument to releasably attach to another structure including a dock and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a releasable mechanism attached to a dock, instead of the attachment mechanism as taught by Muyari (as modified), because Herrmann teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either attachment mechanism.
	Note Herrmann is relied upon for teaching the releasable coupling/attachment mechanism including a dock, instead of the releasable coupling/attachment mechanism attached to any specific structures, and the combination of Muyari (as modified) and Herrmann would provide an additional benefit of a releasable attachment mechanism, allowing for the greater maneuverability of the device of Muyari (as modified) to grasp tissue and release as needed.
Claims 45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Muyari in view of Ishikawa and Herrmann as applied to claims 37 and 39 above, and further in view of Matsui.
	Regarding claim 45, Muyari (embodiment of figs. 4-6) (as modified) teaches the device of claim 37. 
	However, Muyari (as modified) fails to teach wherein the target tissue anchor is transitioned from the first configuration to the second configuration by pulling a wire fixed to the second portion of the target tissue anchor.
	Matsui teaches (Col. 12 lines 24-53; Fig. 23), in the same field of endeavor, an endoscopic surgery apparatus including a target tissue anchor (forceps treating tool including raising base 127, Col. 12 lines 24-53; Fig. 23), wherein the target tissue anchor is transitioned from a first configuration to a second configuration by pulling a wire coupled to the anchor (forceps raising wire 129 pulled proximally 
	Therefore, Muyari (as modified) fails to teach pulling a wire to transition the anchor to the second configuration, but does teach pulling a sheath fixed to the anchor to transition the anchor to the second configuration, and Matsui teaches pulling a wire fixed to a treatment tool to transition the tool to a second configuration for treating tissue and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device using a pull wire, instead of the sheath as taught by Muyari (as modified), because Matsui teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either pulling mechanism.
	Regarding claim 48, Muyari (embodiment of figs. 4-6) (as modified) teaches the device of claim 39.
	However, Muyari (as modified) fails to teach wherein the target tissue anchor is transitioned from the first configuration to the second configuration by pulling a wire fixed to the second portion of the target tissue anchor.
	Matsui teaches (Col. 12 lines 24-53; Fig. 23), in the same field of endeavor, an endoscopic surgery apparatus including a target tissue anchor (forceps treating tool including raising base 127, Col. 12 lines 24-53; Fig. 23), wherein the target tissue anchor is transitioned from a first configuration to a second configuration by pulling a wire coupled to the anchor (forceps raising wire 129 pulled proximally to cause forceps treating tool to bend a direction away from the longitudinal axis of first channel 121, Col. 12 lines 24-53; Fig. 23).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device using a pull wire, instead of the sheath as taught by Muyari (as modified), because Matsui teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either pulling mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0059253 A1 to Martone, disclosing an endoscope sheath assembly including external guide members.
US 2002/0183591 A1 to Matsuura, disclosing an endoscopic system disclosing a docking structure.
US 2005/0154386 A1 to West, disclosing an endoscope including guide sheaths.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DIANE D YABUT/Primary Examiner, Art Unit 3771